DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 15, 17-21, and 27, the term "about" is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore claims 16, 22-26, and 28 are rejected for their dependencies.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-16, 20, 22-23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jakob et al. (US 5101839).
Regarding claim 15-16, Jakob discloses a smokable filler material (abstract) comprising:
up to weight 80 percent filler component including inorganic filler materials and organic filler material (Column 5, lines 50-56) wherein the organic smokable filler is a reconstituted tobacco (Column 6, lines 1-3); 
at least about 15 weight percent aerosol forming material (Column 5, lines 41-45); and
the inorganic filler can be magnesium hydroxide (Column 7, lines 50-64),
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I). In this case, Jakob discloses an overlapping range of 60-80 percent organic smokable filler (Column 5, lines 50-56) and suggests that the inorganic filler is optional (see Column 6, lines 22-25; states that the inorganic filler may be added “if desired”).
Regarding the claim limitation “a basic pH modifier having a solubility in water of less than or equal to about 0.1 g/100mL water at 20°C and 1 atm…comprising one or more basic inorganic salts selected from a group consisting of:…alkaline earth metal hydroxides,” since Jakob discloses magnesium hydroxide as the inorganic filler (Column 7, line 56) which is the same basic pH modifier as claimed (see prima facie case of either anticipate or obviousness has been established.” See MPEP 2112.01. 
Regarding claim 20, Jakob discloses at least about 15 weight percent aerosol forming material (Column 5, lines 41-45). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I). In this case, Jakob discloses an overlapping range of 15-25 percent aerosol forming material.
Regarding claim 22-23, Jakob discloses that tobacco may be reconstituted shredded tobacco laminae, milled laminae that is cast into a sheet (Column 2, lines 52-Column 3, lines 9).
Regarding claim 25, Jakob discloses the cigarette including the smokable material (20) wrapped in a wrapping material (25). 
Regarding the claim limitation “an aerosol-generating article for an electrically operated aerosol-generating system,” this limitation is considered a preamble statement reciting an intended use which does not result in any structural differences in the aerosol-generating article. See MPEP 2111.02(II). Jakob’s cigarette is capable of being used in a device which electrically heats the tobacco to release an aerosol. 
Regarding claim 27, Jakob discloses a method of casting a sheet including the steps of providing the smokable filler including the tobacco, inorganic filler, aerosol forming material, binding agent, and/or flavoring agent, and casting the smokable filler material into a sheet from an aqueous slurry, and drying the cast material form a relatively dry workable sheet, wherein the slurry is cast onto a high density polyethylene sheet and then removed from the sheet when cut into strips (Column 11, lines 4-24; see also Example 1, Column 16, lines 26-51).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jakob et al. (US 5101839) as applied to claim 15 above and further in view of Young et al. (US 5339838).
Regarding claims 17-19, Jakob discloses the botanical material as discussed above with respect to claim 15. Jakob further discloses that pectin or polysaccharide components can be added to 
However, Jakob does not explicitly teach wherein the pH is between about 6.0 and about 7.5. 
Young teaches a reconstituted tobacco material (abstract) comprising contacting tobacco material with a liquid having aqueous character to provide a slurry, and then contacting the slurry with a pectin release agent (abstract) wherein crosslinking rate of the tobacco pectins is controlled naturally via the presence of alkaline earth metal ions as the moisture content of the cast slurry decreases such that different pH and temperature levels control the crosslinking (Column 6, lines 33-58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pH of Jakob’s tobacco mixture to obtain various amount of crosslinking rates because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 II(B).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jakob et al. (US 5101839) as applied to claim 15 above and further in view of Hufnagel et al. (US 2017/0119041).
Regarding claim 21, Jakob discloses the botanical material as discussed above with respect to claim 15. Jakob further discloses that the smokable filler may include certain flavoring agents (Column 2, lines 65-68).
However, Jakob is silent as to further comprising a lipid having a melting point of between about 50 °C and about 150°C.
Hufnagel teaches a smoking composition including tobacco material and a flavor delivery system (abstract), the flavor delivery system including a flavor material and a first wax material forming a core and a second different wax material encapsulating the core, the first wax material has a melting point of about 100 °C or greater (Paragraph 7), wherein combining the smoking composition and the flavor delivery system predictably releases the flavor material during consumption of the smoking article and provides uniform distribution of flavor material throughout the smoking composition to enhance tobacco flavor notes (Paragraph 8). 
. 
Claims 24, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Jakob et al. (US 5101839) as applied to claim 23 above and further in view of Casey et al. (US 5415186).
Regarding claim 24, Jakob discloses the homogenized tobacco material as discussed above with respect to claim 23, wherein the dried sheet is cut or broken into strip form and later cut or shredded into cut filler form (Column 11, lines 22-24) and then wrapped in a wrapping material (Column 12, lines 37-40; see Fig. 1).
However, Jakob is silent as to a gathered sheet of homogenized botanical material circumscribed by a wrapper. 
Casey discloses a substrate composition for smoking articles (abstract) wherein the substrate is in the form of a sheet or web, and the coated sheet material can be gathered to form a rod having a circumscribed wrapper (Column 3, lines 46-60) or alternatively the coated sheet material may be formed into cut filler and made into a rod with a circumscribing wrapper (Column 3, line 61-Column 4, line 5).
It would have been obvious to have modified the form of the homogenized tobacco material of Jakob being in the form of a cut filler to be in the form of a gathered sheet as suggested by Casey because a cut filler and gathered sheet are alternatives known for the same purpose of forming a tobacco rod (Casey; Column 3, line 46-Column 4, line 5).  Substituting equivalents known for the same purpose is obvious to one of ordinary skill in the art. See MPEP 2144.06(II).
Regarding claim 26, Jakob is silent as to a combustible heat source and the aerosol-generating rod downstream of the combustible heat source. 
Casey further discloses a fuel segment (10) adjacent to substrate material of the present invention (14), the substrate being disposed downstream of the fuel segment (see Fig. 1-2) wherein heat 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a fuel segment as in Casey in Jakob’s cigarette in order to reduce visible sidestream smoke as well has reduce FTC tar (Column 1, lines 55-58). 
Regarding claim 28, modified Jakob is silent as to gathering the cast sheet of homogenized botanical material transversely relative to a longitudinal axis thereof; circumscribing the gathered cast sheet with a wrapper to form a rod; and severing the rod into a plurality of discrete aerosol-generating rods.
Casey further teaches a method of forming the substrate wherein the slurry is cast onto a substrate sheet material, dried under ambient conditions, and then shredded into cut filler or made into a gathered web; the gathered web can be made into 7.5 mm diameter paper wrapped rods and cut into 10 mm sections to be used as substrate (Column 5, lines 55-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted Jakob’s method of forming a tobacco rod with cut filler for Casey’s method of forming a gathered web, including gathering the sheet into a web, made into paper wrapped rods, and cutting the rods, because a cut filler and gathered sheet are alternatives known for the same purpose of forming a tobacco rod (Casey; Column 3, line 46-Column 4, line 5).  Substituting equivalents known for the same purpose is obvious to one of ordinary skill in the art. See MPEP 2144.06(II).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15 and 17-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14-26 of copending Application No. 16/603379 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 15, the copending application discloses a homogenized botanical material comprising particulate plant material, an aerosol former, and a basic pH modifier, the homogenized botanical material has a particulate plant material content of greater than or equal to about 60% by weight on a dry basis (claim 14) wherein the basic pH modifier comprises one or more basic salts selected from 
Regarding claims 17-19, the copending application discloses the homogenized botanical material has a pH of between about 6.0 and about 7.5 (claim 17; see also claim 14).
Regarding claim 20, the copending application discloses wherein the homogenized botanical material has an aerosol former content of between about 5% and about 25% by weight on a dry basis (claim 20). 
Regarding claim 21, the copending application discloses a lipid having a melting point of between about 50°C and about 150°C (claim 21). 
Regarding claim 22, the copending application discloses wherein the homogenized botanical material is a homogenized tobacco material and the particulate plant material is tobacco (claim 15). 
Regarding claim 23, the copending application discloses wherein the aerosol-generating substrate comprises a sheet of homogenized botanical material (claim 22). 
Regarding claim 24, the copending application discloses an aerosol-generating rod comprising a gathered sheet of homogenized botanical material circumscribed by a wrapper (claim 23-24). 
Regarding claim 25, the copending application discloses an electrically operated aerosol-generating system comprising the heated aerosol-generating article according to claim 14 (claim 25). 
Regarding claim 26, the copending application discloses a combustible heat source, wherein the aerosol-generating substrate is disposed downstream of the combustible heat source (claim 26). 








Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                           
/Michael J Felton/Primary Examiner, Art Unit 1747